Appeal by the defendant from a judgment of the Supreme Court, Queens County (Aloise, J), rendered March 28, 2006, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Blumenfeld, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The resolution of issues of credibility made by a hearing court is entitled to great deference on appeal, and will not be disturbed unless it is “manifestly erroneous” (People v Sutherland, 40 AD3d 890, 891 [2007]) or “clearly unsupported by the record” (People v Cameron, 6 AD3d 546, 546 [2004]; see People v Santiago, 18 AD3d 675, 675-676 [2005]). Contrary to the defendant’s contention, the record in this case supports the hearing court’s determination to credit the police officer’s testimony. Accordingly, that branch of the defendant’s omnibus motion which was to suppress physical evidence was properly denied. Schmidt, J.P., Rivera, Santucci and Balkin, JJ., concur.